MaRtin, J.
The defendant is. appellant from a judgment by which the plaintiffs have recovered $372 43, with interest at five per cent, from the 6th of February, 1840, the amount of an account for goods and merchandize sold and delivered to her, which account she acknowledged to be correct, excusing herself for not immediately paying it, on the score of inability. Her counsel in this court has shown that the judgment gives interest from the sixth of February, 1840, the day on which the petition was filed, though no judicial demand was made of her until the 13th day of that month, service of the citation, as appears from the sheriff’s return having been made on that day.
It is clear that interest could not run before the service of the citation.
The injury for which relief is sought at. our hands, does not much exceed the third of a dollar. Had it been sought below by a motion for a new trial, or by an application to the judge to correct the error into which the jury had fallen, by reference to the facts found by them, and to the record, relief might have been obtained without difficulty. The costs of the appeal must exceed by fifty times the amount of the injury. Such a practice cannot be tolerated. JDe minimis non curat lex, is the maxim of the common law of England ; lo poco por nada se reputa, is that of the Spanish law. The appellant may have the choice of either. We must say this court cannot relieve where the injury complained of does not exceed a fraction of a dollar, the unit of our national currency.

Judgment affirmed.